DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/862,344 filed on 3 January 2022.
Claims 1-5, 7-8, 11-12, 15-16, 18 and 20 have been amended. 
Claims 1-20 are currently pending, and have been examined. 

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

1. Applicant argues that the claims do not recite any abstract idea under Prong One.

Examiner respectfully disagrees. The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed system as a whole is directed towards facilitating account verification and/or authorization in association with a financial 

Authorizing and/or validating a payment object/token associated with performance of a financial transaction through the use of a verification process using identifier codes is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to fundamental economic practice, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims integrate any abstract idea into a practical application under Prong Two because they recite particular elements that improve the functioning of a computer or the technical field of "processing financial transactions using compromised accounts.

Examiner respectfully disagrees.

Under “Step 2A, Prong Two,” it is determined whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Memorandum, 84 Fed. Reg. at 54. 



Applicant’s claims do not go beyond generic functions, and there are no technical means for performing the claimed steps that are arguably an advance over conventional computer technology. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016). The additional elements recited in claim 1 are described and claimed generically rather than with the specificity necessary to show how those components provide a concrete solution to the problem addressed by the claims. The claim does not require any non-conventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” rather, the claim merely calls for performance of the claimed processes “on a set of generic computer components.” Bascom, 827 F.3d at 1349—52.

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary/conduit) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a 

3. Applicant argues that the claims, as a whole, recite significantly more than the abstract idea. 

Examiner respectfully disagrees. In the pending claim, the recited computer device is used as a tool to perform an abstract idea. The limitations are merely instructions to implement the abstract idea on a computer. At most, it is noted that the invention is directed to improvement of an abstract idea using technology rather than an improvement to technology or the functioning of the computer itself. The combination of elements is no more than the sum of their parts, and provides nothing more than mere automation of the steps described. Mere automation of the steps described does not provide significantly more (i.e., provide an inventive concept).

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising receiving, storing, matching/comparing (validating), transmitting, and updating data and/or information in an automated manner. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible. Applicant’s argument is therefore unpersuasive.



B. Claim Rejections - 35 U.S.C. § 103:

Claims 1-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Pat. 5,163,097 ("Pegg") in view of U.S. Pat. 7,739,169 ("Hammad").

Examiner notes that Applicant’s arguments are made with respect to the amended claims. Examiner disagrees with the Applicant's conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but are moot in view of the new ground(s) of rejection provided below, for the current listing of claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 16 as amended, recites “receiving, from the device, a request for user-input acceptance of generating authorization data representing authorization of financial transactions associated with the account number after the account number is suspended; … based on the user-input 

As the amended limitations appear to be new matter, Applicant is requested to amend or cancel the claimed feature or indicate where in the specification the recited subject matter may be found.

Dependent claims 17-20 are rejected based dependency on rejected base claim 20.

Claim Rejections - 35 USC § 112

The following is a quotation of the 2nd Paragraph of 35 U.S.C. § 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. § 112, 2nd Paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Amended base claim 16 now recites: “user-input acceptance of generating authorization data”. It is unclear (undefined) what entity said “user” is referring to including what said “user-input acceptance” step actually comprises as it relates to acceptance of the authorization data that is being generated. The claim is therefore indefinite. 

Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even 

Dependent claims 17-20 are rejected based dependency on rejected base claim 20.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “… receiving, from a device …, a request for processing a financial transaction … wherein the request comprises an account number associated with a financial account; calling … to determine whether the account number is suspended; based on a determination that the account number is suspended, determining whether authorization data associated with the financial account is stored in a database … wherein the authorization data represents authorization of financial transactions associated with the account number after the account number is suspended; based on a determination that the authorization data is stored in the database, determining a first temporary identifier; transmitting a notification including the first temporary identifier … associated with the financial account to prompt, … to input the first temporary identifier; receiving a second temporary identifier …; and, based on a determination that the first temporary identifier is the same as the second temporary identifier, forwarding data of the financial transaction to a … financial service provider to process the financial transaction”. The claim is directed to a system (e.g., machine) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, storing, matching/comparing (validating), transmitting, and updating data and/or information.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed system as a whole is directed towards facilitating account verification and/or authorization in association with a financial transaction in an automated manner, but for the recitation of generic computer components. Performing the steps of receiving, storing, matching/comparing (validating), transmitting, and updating data and/or information associated with verification and/or authorization of a financial account falls within the certain methods of organizing human activity (fundamental economic practice) grouping of abstract ideas, whereas but for the by a computer device language, the limitations recited in the context of the claim encompasses user thinking determining whether execution or processing of financial transaction may proceed or needs to be put on hold or suspended along with determining whether due diligence needs to be performed in association with a particular financial activity. Other than the mere nominal recitation of a generic computer device – “computer readable medium”, “processor”, “device”, “transaction processing network”, “application programming interface”, “apparatus”, “database”, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Authorizing and/or validating a payment object/token associated with performance of a financial transaction through the use of a verification process using identifier codes is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to fundamental economic practice, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) described. However, the computer device is 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising receiving, storing, matching/comparing (validating), transmitting, and updating data and/or information in an automated manner. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “… receiving, …, a notification indicating that an account number of a financial account is suspended; receiving, …, a request for user-input acceptance of generating authorization data representing authorization of financial transactions associated with the account number after the account number is suspended; based on the user-input acceptance, generating the authorization data; and, transmitting the authorization data …”. The claim is directed to a system (e.g., machine) which is one of the statutory categories of invention and involves steps 

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed system as a whole is directed towards facilitating account verification and/or authorization in association with a financial transaction in an automated manner, but for the recitation of generic computer components. Performing the steps of receiving, storing, matching/comparing (validating), transmitting, and updating data and/or information associated with verification and/or authorization of a financial account falls within the certain methods of organizing human activity (fundamental economic practice) grouping of abstract ideas, whereas but for the by a computer device language, the limitations recited in the context of the claim encompasses user thinking determining whether execution or processing of financial transaction may proceed or needs to be put on hold or suspended along with determining whether due diligence needs to be performed in association with a particular financial activity. Other than the mere nominal recitation of a generic computer device – “computer readable medium”, “processor”, “device”, “transaction processing network”, “application programming interface”, “apparatus”, “database”, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Authorizing and/or validating a payment object/token associated with performance of a financial transaction through the use of a verification process using identifier codes is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to fundamental economic practice, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising receiving, storing, matching/comparing (validating), transmitting, and updating data and/or information in an automated manner. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Dependent claims 2-15 and 17-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Talker, US 2002/0120585 (“Talker”), in view of Hammad, US 7,739,169 (“Hammad”).

Re Claim 1: (Currently Amended) Talker discloses a computer-implemented system comprising: 

a non-transitory computer-readable medium configured to store instructions; ¶[0040]

at least one processor configured to execute the instructions to perform operations comprising: ¶[0040]

receiving, from a device associated with a transaction processing network, a request for processing a financial transaction received by the device, wherein the request comprises an account number associated with a financial account; ¶[0048]

Talker doesn’t explicitly disclose:

calling an application programming interface to determine whether the account number is suspended; 

based on a determination that the account number is suspended, 

Hammad, however, makes this teaching in a related endeavor (C1 L23-27, C2 L18-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hammad with the invention of Talker as disclosed above, for the motivation of minimizing the risk of fraud associated with use of a financial account. 

Talker further discloses:

determining whether authorization data associated with the financial account is stored in a database in the transaction processing network, wherein the authorization data represents authorization of financial transactions associated with the account number after the account number is suspended; ¶¶[0058-0062]

based on a determination that the authorization data is stored in the database, determining a first temporary identifier; ¶¶[0058-0062]

transmitting a notification including the first temporary identifier to an apparatus associated with the financial account to prompt, at the apparatus, using the device to input the first temporary identifier;  ¶¶[0058-0062, 0076-0077]

receiving a second temporary identifier from the device; ¶[0058]

based on a determination that the first temporary identifier is the same as the second temporary identifier, forwarding data of the financial transaction to a computer system of a financial service provider to process the financial transaction.  ¶¶[0058-0062]

Re Claim 2: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 1. Talker further discloses:

wherein the operations further comprise: based on a determination that the authorization data is not stored in the database, rejecting the financial transaction.  ¶¶[0071-0073]

Re Claim 3: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 1. Talker further discloses:

wherein the device comprises at least one of an automated teller machine, a point-of-sale machine, a mobile payment machine configured to support a digital wallet, a merchant website, or a machine installed with a mobile shopping application.  ¶[0081]

Re Claim 4: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 1. Talker further discloses:

wherein transmitting the first temporary identifier to the apparatus comprises: transmitting the first temporary identifier to the apparatus via one of a text message, a push notification, an in-app notification, an email, or a telephone call.  ¶[0041]

Re Claim 5: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 1. Talker further discloses:

wherein determining the first temporary identifier comprises: determining the first temporary identifier using a shared-secret based algorithm, wherein the apparatus is configured to determine the first temporary identifier using the shared-secret based algorithm independently from the at least one processor.  ¶[0044]

Re Claim 6: (Original) Talker in view of Hammad discloses computer-implemented system of claim 1. Talker further discloses:

wherein the operations further comprise: based on a determination that the first temporary identifier is different from the second temporary identifier, rejecting the financial transaction.  ¶¶[0071-0073]

Re Claim 7: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 6. Talker further discloses:

wherein the operations further comprise: 

in response to rejecting the financial transaction, determining a third temporary identifier; 

transmitting another notification including the third temporary identifier to the apparatus to prompt, at the apparatus, using the device to input the third temporary identifier; 

receiving a fourth temporary identifier from the device; and 

based on a determination that the third temporary identifier is the same as the fourth temporary identifier, approving the financial transaction.  

¶¶[0058-0062, 0076-0077]

Re Claim 8: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 6. Talker further discloses:

wherein the operations further comprise: 

in response to receiving the second temporary identifier from the device, determining whether the second temporary identifier is received within a preset time period timed from when the first temporary identifier is generated; and 

based on a determination that the second temporary identifier is not received within the preset time period, rejecting the financial transaction.  

¶¶[0065, 0075, 0085]

Re Claim 9: (Original) Talker in view of Hammad discloses computer-implemented system of claim 6. Talker further discloses:

wherein the financial transaction comprises at least one of an in-person transaction or an online transaction.  



Re Claim 10: (Original) Talker in view of Hammad discloses computer-implemented system of claim 6. Talker further discloses:

wherein the first temporary identifier is a character string comprising at least one of an alphanumeric character or a special character.  

¶[0064]

Re Claim 11: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 6. Talker doesn’t explicitly disclose:

wherein the operations further comprise: 

in response to determining that the account number is compromised, suspending use of the account number; 

transmitting a notification to the apparatus indicating that the account number is suspended.  

Hammad, however, makes this teaching in a related endeavor (C1 L23-27, C2 L18-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hammad with the invention of Talker as disclosed above, for the motivation of minimizing the risk of fraud associated with use of a financial account. 

Re Claim 12: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 11. Talker doesn’t explicitly disclose:



in response to determining that the account number is compromised, transmitting a request for the authorization data to the apparatus to prompt, at the apparatus, using the apparatus to input acceptance of generating the authorization data; 

receiving the authorization data from the apparatus; 

generating a replacement account number associated with the financial account; 

transmitting the replacement account number to the apparatus.  

Hammad, however, makes this teaching in a related endeavor (C2 L35-42; C5 L1-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hammad with the invention of Talker as disclosed above, for the motivation of minimizing the risk of fraud associated with use of a financial account. 

Re Claim 13: (Original) Talker in view of Hammad discloses computer-implemented system of claim 12. Talker further discloses:

wherein the operations further comprise: 

retrieving information of a recurring transaction associated with the account number; and 

transmitting the information to the apparatus.  

¶[0069]

Re Claim 14: (Original) Talker in view of Hammad discloses computer-implemented system of claim 13. Talker doesn’t explicitly disclose:

wherein the operations further comprise: updating payment information of the recurring transaction using the replacement account number.  

Hammad, however, makes this teaching in a related endeavor (C2 L35-42; C5 L1-15, L28-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hammad with the invention of Talker as disclosed above, for the motivation of minimizing the risk of fraud associated with use of a financial account. 

Re Claim 15: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 1. Talker further discloses:

wherein the operations further comprise: based on a determination that the authorization data is stored in the database, transmitting instruction data to the device, wherein the instruction data enables the device to receive the second temporary identifier from user input.  

¶[0058]

Re Claim 16: (Currently Amended) Talker discloses a computer-implemented system comprising: 

a non-transitory computer-readable medium configured to store instructions; ¶[0040]

at least one processor configured to execute the instructions to perform operations comprising: ¶[0040]

Talker doesn’t explicitly disclose:

receiving, from a device associated with a transaction processing network, a notification indicating that an account number of a financial account is suspended; 

Hammad, however, makes this teaching in a related endeavor (C1 L23-27, C2 L18-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hammad with the invention of Talker as disclosed above, for the motivation of minimizing the risk of fraud associated with use of a financial account. 

Talker further discloses:

receiving, from the device, a request for user-input acceptance of generating authorization data representing authorization of financial transactions associated with the account number after the account number is suspended; ¶¶[0058-0062, 0065, 0075-0077]

based on the user-input acceptance, generating the authorization data; ¶¶[0058-0062, 0065, 0075-0077]

transmitting the authorization data to the device.  ¶¶[0058-0062, 0065, 0075-0077]

Re Claim 17: (Original) Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 12. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 12.

Re Claim 18: (Currently Amended) Talker in view of Hammad discloses computer-implemented system of claim 16. Talker further discloses:

wherein the operations further comprise: 

receiving, from the device, a first temporary identifier for authorizing a financial transaction associated with the account number; 

presenting the first temporary identifier on a user interface communicatively coupled to the at least one processor.  

¶¶[0058-0062, 0076-0077]

Re Claim 19: (Original) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 4.

Re Claim 20: (Currently Amended) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 5.




Conclusion

Claims 1-20 are rejected.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692